The questions involved in this proceeding have been found to be identical with those appearing in the mandamus proceeding entitled State, ex rel. Jackson, et al., v. Gray, this day decided. Therefore this matter is decided upon authority thereof, and it is the judgment and order of the Court that the motion to discharge the rule nisi and the demurrer to same are hereby sustained and the alternative writ denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 452